                              IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

                                                             )
     UNITED STATES OF AMERICA,                               )
                                                             )
                Plaintiff                                    )
                                                             )    No. 19 CR 876
                v.                                           )
                                                             )    Judge Virginia M. Kendall
     LUIS DUARTE,                                            )
                Defendant.                                   )

                                 MEMORANDUM OPINION AND ORDER

           Defendant Luis Duarte is charged with being a felon in possession of a firearm in violation

of 18 U.S.C. § 922(g)(1). This charge resulted from an encounter with Chicago Police Officers on

March 27, 2019 during which the Officers approached Duarte on the street, seized a firearm from

his person, and arrested him. Duarte moved to suppress the firearm as evidence, claiming the

Officers lacked reasonable suspicion to stop and frisk him. On March 19, 2021, the Court held an

evidentiary hearing after which the parties were given an opportunity to submit supplemental

briefing. For the following reasons, Duarte’s motion to suppress [57] is denied.

                                                  BACKGROUND

           At the evidentiary hearing, the parties presented the testimony of Chicago Police

Department Officers Aaron David and Andrew David, body-camera footage of the events in
                                                                         1
question, and the relevant police report and ShotSpotter                     reports. The video and documentary

evidence is generally consistent with the Officers’ testimony, but relevant inconsistencies are

noted.




1
    ShotSpotter is an audio sensory technology that detects gunfire and sends alerts to law enforcement. (Dkt. 69 at 12).

                                                             1
         Around midnight on March 27, 2019, Officers Aaron and Andrew were on patrol in an

unmarked SUV, in the 26th Street and Pulaski area. (Dkt. 69 at 7). The Officers were investigating

reports of five gunshots half a mile away between 10:52 P.M. and 11:01 P.M. (Id. at 7–9, 14–15,

55–56). At the time, both Officers were assigned to the 10th District tactical team, designed in part

to patrol gang areas in the district. (Id. at 6, 54). Officer Andrew had served on the team for four

years and Officer Aaron, for a few months. (Id. at 7, 58). The 26th and Pulaski area is the border

between two gangs in the 10th District: Latin Kings and Two-Six. (Id. at 11–12). Two-Six members

are known to carry firearms. (Id. at 20).

         While patrolling, Officer Andrew saw a man, later identified as Defendant Luis Duarte,

walking westbound on the north sidewalk of 26th Street and east of Harding. (Id. at 18, 57). As the

Officers’ vehicle passed Duarte, Officer Andrew observed the front of Duarte’s body and

recognized him as a Two-Six gang member whom Andrew had seen both in person and in police

databases. (Id. at 18, 57–58). Duarte was wearing a black hoodie and pants. (Id. at 19, 59). Officer

Andrew asked Officer Aaron to swing back around to get a closer look at Duarte. (Id. 19, 59–60).

         Right then, the Officers also observed two males standing on the south side of 26th Street.

(Id. at 20–21, 60). Officer Aaron pulled over and Officer Andrew briefly spoke with them. (Id. at

21–22, 60). When asked if they had heard any gunshots, the men pointed towards Harding in the

direction the Officers had previously seen Duarte. (Id. at 22, 60). 2 When the Officers looked in

that direction, they saw Duarte walking down the street, now, in the opposite direction. (Id. at 22,

63). Officer Andrew noted in his police report that Duarte “quickly turned 180 degrees away from

[officers] and began to swiftly walk eastbound on 26th St.” (Dkt. 58 at Ex. A).



2
  Officer Andrew did not mention speaking with these men in the police report he prepared after Duarte’s arrest. (Dkt.
69 at 47–48, 61) (Dkt. 58 at Ex. A). Nonetheless, because the report does not contradict the Officers’ testimony that
they spoke with the men, the Court credits their testimony.

                                                          2
         At that point, at approximately 12:30 A.M., both Officers initiated their body-worn camera

footage and approached Duarte in their vehicle from behind. (Id. at 25–26, 38, Video Ex. 1 and 2).

The Officers pulled up 10 to 15 feet behind Duarte, exited their vehicle, and began to approach

him on foot. (Id. at 25). They walked at a normal speed and without their weapons drawn. (Id. at

26–27, Video Ex. 1 and 2). They were wearing vests with police insignia on the back and a large

star badge on the front. (Id. at 8, Video Ex. 1 and 2). Officer Aaron called out to Duarte “in a calm

voice” and asked if Duarte would speak with them. (Id. at 26). Officer Aaron testified that he did

not order Duarte to stop or issue any commands, because, “I just wanted to speak to him. I wanted

to keep the encounter consensual. I didn’t want to spook him. I just was trying to be cool with

him.” (Id. at 27). Duarte began to turn around to face the Officers, at which point, they observed a

weighted object in the front pocket of his hoodie “consistent with the size and shape of a firearm.”

(Id. at 27, Video Ex. 1 and 2); (Dkt. 58 at Ex. A). 3 Duarte turned to fully face the Officers, raised

his hands, and began to remove his hoodie. (Dkt. 69 at 28, 50, Video Ex. 1 and 2). Officer Aaron

testified that this was “an indication to me that [Duarte] might be either trying to fight me or is

doing something suspicious.” (Id. at 51). Officer Andrew noted in his police report that he

interpreted this as “an attempt to abandon” the sweatshirt. (Dkt. 58 at Ex. A). As Duarte raised the

hoodie over his head, Officer Aaron noticed that “the pocket sunk down, and it was still hanging

with the weighted object in it.” (Dkt. 69 at 51). Officer Aaron grabbed Duarte’s left hand and the

sweatshirt pocket, in which he felt the weighted object. (Id. at 28–29). After confirming the object

had the size and shape of a firearm, Office Aaron yelled “pole,” meaning gun. (Id. at 29, 34, Video

Ex. 2). Officer Aaron took the hoodie from Duarte and Officer Andrew handcuffed him. (Id. at


3
 Officer Andrew testified that he saw the bulge in Duarte’s pocket right before he got out of his vehicle. (Dkt. 69 at
64–65). The body camera footage confirms, however, that the bulge was not visible until after the officers exited their
vehicle and Duarte turned to face them. (Id. at Video Ex. 1 and 2). Thus, the Court discredits this testimony by Officer
Andrew and credits Officer Aaron’s testimony which is consistent with the video evidence.

                                                           3
Video Ex. 1 and 2). Officers determined the object in the hoodie was a revolver with three spent

shell casings. (Id. at 29). Upon questioning, Duarte admitted to being a Two-Six member and a

convicted felon. (Id. at 35, Video Ex. 1 and 2); (Dkt. 58 at Ex. A).

                                          DISCUSSION

         I.    Seizure

       Duarte moves to suppress the gun seized by Officers Aaron and Andrew because the

Officers lacked reasonable suspicion to conduct an investigatory Terry stop and subsequent frisk.

The threshold issue is at what point the encounter between Duarte and the Officers became a

seizure under the Fourth Amendment. “A seizure occurs within the meaning of the Fourth

Amendment if, in the totality of the circumstances, a reasonable person would not feel free to

disregard the police and move along.” United States v. Howell, 958 F.3d 589, 597 (7th Cir. 2020).

“Relevant factors include ‘the threatening presence of several officers, the display of a weapon by

an officer, some physical touching of the person of the citizen, or the use of language or tone of

voice indicating that compliance with the officer's request might be compelled.’” United States v.

Palomino-Chavez, 761 F. App'x 637, 642 (7th Cir. 2019) (quoting United States v. Mendenhall,

446 U.S. 544, 554 (1980)).

       Duarte maintains he was seized when the Officers approached him and “ordered him to

stop.” (Dkt. 57 at 4). Neither Officer, however, ordered Duarte to stop or issued any other

command. Rather, Officer Aaron, “in a calm voice,” asked Duarte if he would speak with them.

(Dkt. 69 at 26). The Officers did not have their weapons drawn, were approaching Duarte at a

normal pace, and had not expressed any indication of touching him. (Id. at 25–26, Video Ex. 1 and

2). Officer Aaron testified, that his specific intention in approaching Duarte was “to keep the

encounter consensual” and not “spook” Duarte into running away. (Id. at 27). Duarte presented no



                                                 4
evidence at the hearing to rebut this testimony. Under these circumstances, the Officers’ initial

approach and verbal request to speak with Duarte cannot be construed as initiating a seizure. See

e.g., United States v. Williams, No. 19 CR 00662-1, 2021 WL 25550, at *3 (N.D. Ill. 2021) (“No

quantum of suspicion was needed to get out of the cars and start to approach [Defendant]” where

“officers did not approach aggressively or otherwise instruct [Defendant] to stop.”). Instead, a

seizure did not occur until Officer Aaron grabbed Duarte’s left arm and front hoodie pocket.

         II.   Reasonable Suspicion

       The remaining question is whether the Officers’ seizure and search of Duarte were

supported by reasonable suspicion. “[T]he Fourth Amendment permits law enforcement to conduct

a brief investigative stop[,]” or Terry stop, “when an officer reasonably suspects a person is

engaged in criminal behavior.” United States v. Adair, 925 F.3d 931, 935 (7th Cir. 2019). “While

inarticulate hunches are not enough, reasonable suspicion is a lower threshold than probable cause

and considerably less than preponderance of the evidence[.]” Id. (internal quotations and citations

omitted). To determine whether reasonable suspicion existed, courts must consider the “totality of

the circumstances known to the officer at the time of the stop, including the experience of the

officer and the behavior and characteristics of the suspect.” United States v. Ruiz, 785 F.3d 1134,

1141 (7th Cir. 2015) (internal quotations and citation omitted). “Reasonable suspicion can arise

from behavior that may in other circumstances be considered innocent; in other words, context

matters.” Id. (internal quotations and citation omitted).

       Here, at the time they approached Duarte, Officers Aaron and Andrew knew the following:

(1) gun shots were fired half a mile away an hour and half earlier; (2) Duarte was walking down

the street past midnight in a neighborhood frequented by gang violence; (3) Officer Andrew

recognized Duarte as a Two-Six gang member; (4) Two-Six gang members carry guns; (5) two



                                                  5
individuals indicated they heard shots coming from the direction Officers had previously seen

Duarte walking; and (6) Duarte changed directions after the Officers initially passed him in their

vehicle and was “swiftly walking” away from them. (Dkt. 69 at 11–15, 20, 57–60, 63) (Dkt. 58 at

Ex. A). Then, as they approached Duarte on foot, the Officers noticed a weighted object in Duarte’s

front hoodie pocket consistent with the size and shape of a firearm, and, almost immediately

thereafter, Duarte attempted to remove his hoodie. (Id. at 27–28, Video Ex. 1 and 2) (Dkt. 58 at

Ex. A). Officer Aaron testified that this behavior was in particular concerning because it

“indicat[ed] to me that [Duarte] might be either trying to fight me or is doing something

suspicious.” (Dkt. 69 at 51). Similarly, Officer Andrew noted in the police report that he interpreted

Duarte removing the hoodie as “an attempt to abandon” it. (Dkt. 58 at Ex. A). These conclusions

are particularly reasonable in light of the fact that Duarte began to take off his hoodie right as he

saw the Officers. (Dkt. 69 at 27–28, Video Ex. 1 and 2). Both Officers were wearing protective

vests with large star badges on them (id. at 8), making it likely that Duarte recognized them almost

immediately as law enforcement. See e.g., Williams, 2021 WL 25550, at *5 (that officer “wore a

vest with a large police star on its front” was evidence that suspect knew he was being approached

by law enforcement). These facts, taken together, give rise to reasonable suspicion that Duarte may

have had a weapon or been involved in a shooting. See, e.g., United States v. Wilson, 963 F.3d

701, 703–04 (7th Cir. 2020) (finding of reasonable suspicion supported in part by “conspicuous

bulge” in suspect’s pocket, presence in high-crime area, recent report of crime in the area, and

suspect’s evasive behavior); United States v. Richmond, 924 F.3d 404, 411–14 (7th Cir. 2019)

(finding of reasonable suspicion supported in part by gun-like bulge in suspect’s pocket, presence

in high-crime area, and suspect’s evasive behavior upon seeing police); United States v. Luckey,

No. 20 CR 313, 2021 WL 271295, at *5 (N.D. Ill. Jan. 27, 2021) (finding of reasonable suspicion



                                                  6
supported in part by fact that suspect attempted to abandon firearm before interacting with officers

in a high crime area).

       Immediately after grabbing Duarte’s left arm, Officer Aaron frisked Duarte’s front hoodie

pocket, identified an object consistent with a firearm, and seized the hoodie along with the gun.

“In the course of an authorized investigatory stop, an officer may proceed to conduct a protective

pat down when confronting facts and circumstances giving rise to a reasonable suspicion that the

individual has a weapon and otherwise poses a danger.” Adair, 925 F.3d at 937. While an

investigatory stop does not automatically entitle law enforcement to conduct a protect pat down,

see id., because the frisk in this case occurred simultaneously to the investigatory stop, the

reasonable suspicion supporting the stop also supports the frisk. As discussed above, at the time

Officer Aaron grabbed Duarte’s arm and front hoodie pocket, the Officers had reasonable

suspicion that Duarte might possess a gun. The pat down of Duarte’s front pocket to secure that

suspected weapon was “the least intrusive means” to address this safety concern. Ruiz, 785 F.3d

at 1143 (quoting Florida v. Royer, 460 U.S. 491, 500 (1983)). Thus, Officers Aaron and Andrew

had reasonable suspicion to stop and frisk Duarte and seize his firearm.

                                         CONCLUSION

       For the reasons stated above, Duarte’s motion to suppress gun evidence [57] is denied.



                                              ____________________________________
                                              Virginia M. Kendall
                                              United States District Judge
Date: May 12, 2021




                                                 7
